SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-8A NOTIFICATION OF REGISTRATION FILED PURSUANT TO SECTION 8(a) OF THE INVESTMENT COMPANY ACT OF 1940 The undersigned investment company hereby notifies the Securities and Exchange Commission that it registers under and pursuant to the provisions of Section 8(a) of the Investment Company Act of 1940; and in connection with such notification of registration submits the following information: Name:Salient MF Trust Address of Principal Business Office: 4265 San Felipe, Suite 800 Houston, Texas 77027 Telephone Number:(713) 993-4675 Name and address of agent for service of process: John A. Blaisdell Salient MF Trust 4265 San Felipe, Suite 800 Houston, Texas 77027 Telephone Number:(713) 993-4675 Check Appropriate Box: Registrant is filing a Registration Statement pursuant to Section 8(b) of the Investment Company Act of 1940 concurrently with the filing of Form N-8A:YES [X]NO [ ] SIGNATURE Pursuant to the requirements of the Investment Company Act of 1940, the Registrant has caused this notification of registration to be duly signed on its behalf in the City of Houston and State of Texas on the 19thday of March, 2012. Salient MF Trust By: /s/ John A. Blaisdell John A. Blaisdell President Attest:/s/ Jeremy L. Radcliffe Jeremy L. Radcliffe Secretary
